PER CURIAM.
Catherine N. Gachoki, a native and citizen of Kenya, petitions for review of an order of the Board of Immigration Appeals (“Board”) affirming the immigration judge’s denial of her applications for asylum, withholding of removal, and protection under the Convention Against Torture. We have reviewed the administrative record and the Board’s decision and find no reversible error. Accordingly, we deny the petition for review on the reasoning of the Board. See In re: Gachoki, No. A75-843-584 (B.I.A. Feb. 13, 2003); see also 8 C.F.R. §§ 1208.13(b)(3), 1208.16(b)(l)(i)(B), (c)(3)(ii) (2003) (providing that an alien is not eligible for asylum, withholding of removal, or protection under the Convention Against Torture if internal relocation is a reasonable option). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.